Title: To Thomas Jefferson from James Madison, 12 May 1786
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Orange May 12. 1786

  My last was of March 18. since which I have been favored with yours of the 8. and 9th. of Feby. Bancroft’s application in favor of Paridise inclosed in the latter shall be attended to as far as the case will admit; though I see not how any relief can be obtained. If Mr. P. stands on the list of foreign creditors his agent here may possibly convert his securities into money without any very great loss, as they rest on good funds, and the principal is in a course of payment. If he stands on the domestic list as I presume he does, the interest only is provided for, and since the postponement of the taxes even that cannot be negociated without a discount of 10 per ct. at least. The principal cannot be turned into cash without sinking ¾ of its amount.
Your notes having got into print in France will inevitably be translated back and published in that form, not only in England but in America, unless you give out the original. I think therefore you owe it not only to yourself, but to the place you occupy and the subjects you have handled, to take this precaution. To say nothing of the injury which will certainly result to the diction from a translation first into French and then back into English, the ideas themselves may possibly be so perverted as to lose their propriety. The books which you have been so good as to forward  to me are so well assorted to my wishes that no suggestions are necessary as to your future purchases. A copy of the Old edition of the Encyclopedie is desireable for the reasons you mention, but as I should gratify my desire in this particular at the expence of something else which I can less dispense with, I must content myself with the new Edition for the present. The watch I bought in Philada. though a pretty good one, is probably so far inferior to those of which you have a sample, that I cannot refuse your kind offer to procure me one of the same sort; and I am fancying to myself so many little gratifications from the pedometer that I cannot forego that addition. The Inscription for the Statue is liable to Houdons criticism, and is in every respect inferior to the substitute which you have copied into your letter. I am apprehensive notwithstanding that no change can be effected. The Assembly will want some proper ground for resuming the matter. The devices for the other sides of the pedestal are well chosen, and might I should suppose be applied without scruple as decorations of the artist. I counted myself on the addition of proper ornaments, and am persuaded that such a liberty could give offence no where. The execution of your hints with regard to the Marquis and Rochambeau would be no less pleasing to me than to you. I think with you also that the setting up the busts of our own worthies would not be doing more honor to them than to ourselves. I foresee however the difficulty of overcoming the popular objection against every measure which involves expence, particularly where the importance of the measure will be felt by a few only; and an unsuccessful attempt, would be worse than no attempt. I have heard nothing as to the Capitol. I mentioned to you in my last that I had written to the attorney on the subject. I shall have an opportunity shortly of touching on it again to him.
A great many changes have taken place in the late elections. The principal acquisitions are Col. G. Mason who I am told was pressed into the service at the instigation of Genl. Washington, Genl. Nelson, Mann Page. In Albemarle both the old ones declined the task. Their successors are George and Jno. Nicholas. Col. Carter was again an unsuccessful candidate. I have not heard how Mr. Harrison has shaped his course. It was expected that he would stand in a very awkward relation both to Charles City and to Surry, and would probably succeed in neither. Munroe lost his election in King George by 6 votes. Mercer did his by the same number in Stafford. Neither of them were present, or they would  no doubt have both been elected. Col. Bland is also to be among us. Among the many good things which may be expected from Col. Mason we may reckon perhaps an effort to review our Constitution. The loss of the port bill will certainly be one condition on which we are to receive his valuable assistance. I am not without fears also concerning his federal ideas. The last time I saw him he seemed to have come about a good deal towards the policy of giving Congress the management of Trade. But he has been led so far out of the right way, that a thorough return can scarcely be hoped for. On all the other great points, the Revised Code, the Assize bill, taxation, paper money &c. his abilities will be inestimable. Most if not all the States except Maryld. have appointed deputies for the proposed Convention at Annapolis. The refusal of Maryland to appoint proceeded as I am informed by Mr. Danl. Carrol, from a mistaken notion, that the measure would derogate from the authority of Congress, and interfere with the Revenue system of April 1783, which they have lately recommended anew to the States. There is certainly no such interference, and instead of lessening the authority of Congress, the object of the Convention is to extend it over commerce. I have no doubt that on a reconsideration of the matter it will be viewed in a different light. The internal situation of this State is growing worse and worse. Our specie has vanished. The people are again plunged in debt to the Merchants, and those circumstances added to the fall of Tobacco in Europe and a probable combination among its chief purchasers here have reduced that article to 20/. The price of Corn is in many parts of the Countrey at 20/. and upwards per barrel. In this part it is not more than 15/. but Spring has been a cool and laterly a dry one. Of course it is a backward one. The first day of April was the most remarkable ever experienced in this climate. It snowed and hailed the whole day in a storm from N.E., and the Thermometer stood at 4 oC.P.M. at 26°. If the snow had fallen in the usual way it would have been 8 or 10 inches deep at least, but consisting of small hard globules mixed with small hail, and lying on the ground so compact and firm as to bear a man, it was less than half of that depth. We hear from Kentucky that the inhabitants are still at variance with their savage neighbours. In a late skirmish several were lost on both sides. On that of the whites Col. W. Christian is mentioned. It is said the scheme of independence is growing unpopular since the Act of our Assembly has brought the question fully before them. Your Nephew, D.  Carr, has been some time at the Academy in Prince Edward. The President Mr. Smith speaks favorably of him. With the sincerest affection I remain Dr. Sir your friend & servant,

Js. Madison Jr.


P.S. I have taken measures for procuring the Paccan Nuts and the seed of the Sugar Tree. Are there no other things here which would be acceptable on a like account? You will withold from me a real pleasure if you do not favor me with your commands freely. Perhaps some of our animal curiosities would enable you to gratify particular characters of merit. I can without difficulty get the skins of all our common and of some of our rarer quadrupeds, and can have them stuffed if desired. It is possible also that I may be able to send some of them alive. I lately had on hand a female opossum with 7 young ones, which I intended to have reared for the purpose partly of experiments myself and partly of being able to forward some of them to you, in case of an opportunity and your desiring it. Unfortunately they have all died. But I find they can be got at any time almost in the Spring of the year, and if the season be too far advanced now, they may certainly be had earlier in the next Spring. I observe that in your Notes you number the fallow and Roe-deer among the native quadrupeds of America. As Buffon had admitted the fact, it was, whether true or erroneous, a good argument no doubt against him. But I am persuaded they are not natives of the New Continent. Buffon mentions the Chevreuil in particular as abounding in Louisiana. I have enquired of several credible persons who have traversed the Western woods extensively and quite down to New Orleans, all of whom affirm that no other than our common deer are any where seen. Nor can I find any written evidence to the contrary that deserves notice. You have I believe justly considered our Monax as the Marmotte of Europe. I have lately had an opportunity of examining a female one with some attention. Its weight after it had lost a good deal of blood was 5½ lbs. Its dimensions, shape, teeth, and structure within as far as I could judge corresponded in substance with the description given by D’Aubenton. In sundry minute circumstances a precise correspondence was also observable. The principal variations were 1. in the face which was shorter in the Monax than in the proportions of the Marmotte, and was less arched about the root of the nose. 2. In the feet, each of the forefeet having a fifth nail about ⅓ of an inch long growing out of the inward side of the heel, without  any visible toe. From this particular it would seem to be the Marmotte of Poland, called the Bobac, rather than the Alpine Marmotte. 3. In the teats, which were 8 only. The Marmotte in Buffon had 10. 4. In several circumstances of its robe, particularly of that of the belly, which consisted of a short coarse thin hair, whereas this part of Buffon’s Marmotte was covered with a thicker fur than the back &c. A very material circumstance in the comparison remains yet to be ascertained. The European Marmotte is in the class of those which are dormant during the winter. No person here of whom I have enquired can decide whether this be a quality of the Monax. I infer that it is of the dormant class not only from its similitude to the Marmotte in other respects, but from the sensible coldness of the Monax I examined compared with the human body, altho’ the vital heat of quadrupeds is said in general to be greater than that of man. This inferiority of heat being a characteristic of animals which become torpid from cold, I should consider it as deciding the quality of the Monax in this respect, were it not that the subject of my examination, tho’ it remained alive several days in my hands, was so crippled and apparently dying the whole time that its actual heat could not fairly be taken for the degree of its natural heat. If it had recovered I intended to have made a trial with the Thermometer. I now propose to have if I can one of their habitations discovered during the summer, and to open it during some cold day next winter. This will fix the matter. There is another circumstance which belongs to a full comparison of the two animals. The Marmotte of Europe is said to be an inhabitant of the upper region of mountains only. Whether our Monax be confined to mountainous situations or not I have not yet learnt. If it is not found as a permanent inhabitant of the level country, it certainly descends occasionally into the plains which are in the neighbourhood of mountains. I also compared a few days ago one of our moles (male) with the male one described in Buffon. It weighed 2 oz. 11 penwt. Its length from the end of its snout to the root of its tail was 5 inch. 3 lines English measure. That described in Buffon was not weighed I believe. Its length was 5 inch. french measure. The external and internal correspondence seemed to be too exact for distinct species. There was a difference nevertheless in two circumstances, one of which is not unworthy of notice, and the other of material consequence in the comparison. The first difference was in the tail, that of the mole here being 10½ English lines only in length, and naked,  whereas that of Buffon’s mole was 14 French lines in length and covered with hair. If the hair was included in the latter measure, the difference in the length, ought scarcely to be noted. The second difference lay in the teeth. The mole in Buffon had 44. That which I examined had but 33. One of those on the left side of the upper Jaw, and next to the principal Cutters, was so small as to be scarcely visible to the natural eye, and had no visible corresponding tooth on the opposite side. Supposing this defect of a corresponding tooth to be accidental, a difference of 10 teeth still remains. If these circumstances should not be thought to invalidate the identity of species, the mole will stand as an exception to the Theory which supposes no animal to be common to the two Continents, which cannot bear the cold of the region where they join, since according to Buffon this species of mole is not found “dans les climats froids, ou la terre est gelée pendant la plus grande partie de l’annèe,” and it cannot be suspected of such a Journey during a short summer as would head the sea which separates the two Continents. I suspect that several of our quadrupeds which are not peculiar to the new Continent will be found to be exceptions to this Theory, if the mole should not. The Marmotte itself, is not an Animal taken notice of very far to the North and as it travels slowly, and is deprived of its locomotive powers altogether by cold, cannot be supposed to have travelled the road which leads from the old to the new world. It is perhaps questionable whether any of the dormant animals if any such be really common to Europe and America can have emigrated from one to the other. I have thought that the cuts of the Quadrupeds in Buffon, if arranged in frames, would make both an agreeable and instructive piece of wall furniture. What would be about the cost of them in such a form? I suppose they are not to be had, coloured to the life, and would besides be too costly. What is the price of Buffon’s birds coloured?
Your letter of the 28. October has never come to hand.

